
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11(c)


AMENDMENT TO
AMENDED AND RESTATED 1997 STOCK OPTION PLAN
OF CENDANT CORPORATION

Amended as of March 19, 2002


        The Amended and Restated 1997 Stock Option Plan of Cendant Corporation
(the "Plan") is hereby amended as follows:

1.The first sentence of Section 2 of the Plan is hereby amended and restated to
read, in its entirety, as follows:

Options may be granted under the Plan to purchase in the aggregate not more than
79,970,794 shares of Common Stock, $.01 par value per share, of the Company, of
the series designated CD Stock ("Common Stock"), which shares may, in the
discretion of the Board of Directors, consist either in whole or in part of
authorized but unissued shares of Common Stock or shares of Common Stock held in
the treasury of the Company.

2.Ratification. Except as expressly set forth in this Amendment, the Plan is
hereby ratified and confirmed without modification.

3.Effective Date. This Amendment shall be effective as of March 19, 2002.

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO AMENDED AND RESTATED 1997 STOCK OPTION PLAN OF CENDANT CORPORATION
Amended as of March 19, 2002
